Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: “The following question under the Constitution and laws of the United States was presented and necessarily passed upon: ‘ Whether Article 24-A of the General Business Law is inconsistent with the Miller-Tydings Amend*796ment to the Sherman Act (U. S. Code, tit. 15, § 1) if construed to permit suits by non-signatories and against non-signatories of “ fair trade ” contracts relating to commodities in interstate commerce ’. This Court held such construction of Article 24-A of the General Business Law of New York to be consistent with the Constitution and laws of the United States.” [See 299 N. Y. 636.]